Case 0:19-cv-62555-RKA Document 28 Entered on FLSD Docket 06/04/2020 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-62555-CIV-ALTMAN

  JASON PHILLIPS,

         Plaintiff,
  vs.

  SC CAPITAL VENTURES, INC. and
  SCOTT RENNINGER.,

        Defendants.
  _________________________/

                                               ORDER

  Before the Hon. Roy K. Altman:

         The Plaintiff sued the Defendants for failing to pay him the overtime wages he was owed.

  Before even hiring a lawyer, the Defendants offered to resolve the case by paying the Plaintiff

  the full amount of his damages. But, hoping to prolong the litigation—and to pad his hours—the

  Plaintiff’s lawyer rejected the Defendants’ offer. The Defendants responded by hiring a lawyer

  solely for the purpose of filing a motion for judgment in the Plaintiff’s favor. Having thus

  “prevailed,” the Plaintiff’s lawyer now seeks compensation for time he spent negotiating the

  amount of his attorneys’ fees after he spurned the Defendants’ offer of full compensation. This

  Order follows.

                                            THE FACTS

         The Plaintiff’s Complaint alleged violations of the Fair Labor Standards Act (the

  “FLSA”). See generally Complaint [ECF No. 1]. In “such action[s],” the Court shall, “in addition

  to the judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid

  by the defendant, and costs of the action.” 29 U.S.C. § 216(b).
Case 0:19-cv-62555-RKA Document 28 Entered on FLSD Docket 06/04/2020 Page 2 of 13



           The Plaintiff, Jason Philipps, is represented by attorney Elliot Kozolchyk. See Report and

  Recommendation (the “Report”) [ECF No. 25] at 5. Kozolchyk filed this lawsuit on behalf of

  Mr. Philipps on October 14, 2019. See generally Compl. Just one month later, on November 15,

  2019, the Defendants, Scott Renninger and SC Capital Ventures, made the Plaintiff a settlement

  offer, in which they agreed to pay the full amount of his actual and liquidated damages—

  $1,898.82—as well as $1,000 in attorney’s fees and costs. See Defs.’ Response (the “Response”)

  [ECF No. 14] at 1; Pl.’s Reply (the “Reply”) [ECF No. 19] Ex. 1 (the “Emails”) at 1–2; Pl.’s

  Objections to Report (the “Objections”) [ECF No. 26] at 2. From the time the Complaint was

  filed to the time he rejected the settlement offer, Kozolchyk says he incurred $2,160 in attorney’s

  fees and $672 in costs. See Objections at 2.

           But Kozolchyk rejected the Defendants’ attempt to settle the case for the full amount of

  the Plaintiff’s damages and refused to submit a counteroffer. See Report at 6–7; Objections at 2;

  Emails at 1–5. He now repeatedly condemns that settlement offer—which, again, promised his

  client every cent he was seeking—as “unreasonable.” See Objections at 2, 3, 4. Faced with

  Kozolchyk’s intransigence, the Defendants took a bold, but clever, stand: they promptly moved

  for judgment in the Plaintiff’s favor. See Motion for Judgment on the Pleadings [ECF No. 5].

           After the Court granted that motion—which, it goes without saying, was unopposed—the

  Plaintiff filed (1) a Motion for Bill of Costs (“Motion for Costs”) [ECF No. 9] and (2) a Motion

  for Attorneys’ Fees (“Motion for Fees”) [ECF No. 10].1 By then, however, Kozolchyk’s fees had

  ballooned from $2,160 (the amount as of the day of the settlement offer) to $3,040. Mot. for Fees

  ¶ 5. Somehow, in other words, Kozolchyk managed to bill $880—or almost 30% of all his work

  on the case—after the Defendants had already offered to settle the case for the full amount of the



  1
      The Defendant opposes only the Motion for Fees.


                                                   2
Case 0:19-cv-62555-RKA Document 28 Entered on FLSD Docket 06/04/2020 Page 3 of 13



  Plaintiff’s damages.

          In his Report, Magistrate Judge Hunt recommended that both the Motion for Fees and the

  Motion for Costs be granted in part and denied in part, and that the Plaintiff be awarded $2,025

  in fees and $465 in costs. See Report at 10. The Report arrived at these figures by concluding

  that Kozolchyk’s hourly rate should be reduced from $400/hr to $375/hr,2 see id. at 5, and that

  Kozolchyk should be awarded no fees for time billed after he rejected the settlement offer

  because “lawyers should not be compensated for turning the litigation about attorneys’ fees into

  a ‘second major litigation,’” id. at 7 (quoting Ford v. Navika Capital Grp., LLC, 2017 WL

  1381668, at *11 (S.D. Ala. Apr. 17, 2017)). The Report also recommended reducing the

  Plaintiff’s costs from $672 to $465, because the Plaintiff had provided no justification for

  charging more than the U.S. Marshals Service would have charged to serve the pleadings. See id.

  at 9.

          In his Objections, the Plaintiff argues that the Report incorrectly deducted the time he

  billed after receiving the settlement offer because, he insists, that settlement offer was

  “unreasonable,” Objections at 3, and because the hours he spent litigating the case after receiving

  the settlement offer were “reasonably incurred and properly compensable,” id. at 5.

                                             THE LAW

          A district court “may refer a motion for attorney’s fees to a magistrate judge under Rule

  72(b) as if it were a dispositive pretrial matter.” FED. R. CIV. P. 54(d). When a magistrate judge’s



  2
    This Court routinely refuses to award Kozolchyk more than $375/hr. See, e.g., Mehta v. IQlogg,
  Inc., No. 19-CIV-61823-ALTMAN/HUNT, ECF No. 15 (S.D. Fla. Oct. 11, 2019) (“The Court
  finds [Kozolchyk’s requested] hourly rate of [$400/hr] somewhat excessive and concludes that a
  rate of $375.00 is more appropriate here.” (citing Echavarria v. Am. Valet Parking, 2015 WL
  12746113, at *2 (S.D. Fla. July 1, 2015) (finding that $375/hr is “at the high end of the range of
  rates charged in the Southern District of Florida for . . . FLSA lawyers”))).



                                                   3
Case 0:19-cv-62555-RKA Document 28 Entered on FLSD Docket 06/04/2020 Page 4 of 13



  “disposition” has been properly objected to, district courts must review that disposition de novo.

  FED. R. CIV. P. 72(b)(3). But when no party has timely objected, “the court need only satisfy

  itself that there is no clear error on the face of the record in order to accept the recommendation.”

  FED. R. CIV. P. 72 advisory committee’s notes (citation omitted). Although Rule 72 itself is silent

  on the standard of review, the Supreme Court has acknowledged that Congress’ intent was to

  require de novo review only where objections have been properly filed—and not when neither

  party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress

  intended to require district court review of a magistrate [judge]’s factual or legal conclusions,

  under a de novo or any other standard, when neither party objects to those findings.”). In any

  event, the “[f]ailure to object to the magistrate [judge]’s factual findings after notice precludes a

  later attack on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th Cir. 1988) (citing Nettles

  v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

                                             ANALYSIS

         Because the Plaintiff objects only to the Report’s calculation of his “reasonable hours

  incurred,” this Court must review that portion of the Report de novo—and the balance for clear

  error. The parties’ dispute raises two questions. First, is the Plaintiff’s attorney entitled to any

  fees he incurred after the Defendant promised to pay the full amount of the Plaintiff’s damages?

  Second, what portion of the fees the Plaintiff’s lawyer incurred before that settlement offer are

  compensable?

         I.      Attorney’s Fees

         In his Report, the Magistrate judge correctly employed the lodestar method to compute

  the Plaintiff’s “reasonable” attorney’s fees. See Report at 3 (citing Norman v. Hous. Auth. of

  Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988)). The Magistrate Judge thus multiplied




                                                   4
Case 0:19-cv-62555-RKA Document 28 Entered on FLSD Docket 06/04/2020 Page 5 of 13



  Kozolchyk’s reasonable hourly rate by the number of hours Kozolchyk reasonably expended on

  the case. See, e.g., Loranger v. Stierheimi, 10 F.3d 776, 781 (11th Cir. 1994).3 The Court now

  undertakes that two-step analysis here.

                 a.     Reasonable Hourly Rate

         “A reasonable hourly rate is the prevailing market rate in the relevant legal community

  for similar services by lawyers of reasonably comparable skills, experience, and reputation.”

  Norman, 836 F.2d at 1299 (citing Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984)). “[T]he

  applicant bears the burden of producing satisfactory evidence, in addition to the attorney’s own

  affidavits, that the requested rates are in line with those prevailing in the community for similar

  services by lawyers of reasonably comparable skill, experience, and reputation.” N.A.A.C.P. v.

  City of Evergreen, Ala., 812 F.2d 1332, 1338 (11th Cir. 1987). Courts in this District have noted

  that FLSA “cases are generally not complicated or highly risk-intensive.” Silva v. Miller, 547 F.


  3
    Before the “lodestar method” rose to prominence, courts used a “balancing approach” that
  applied the following twelve factors to determine a requested fee’s reasonableness:

         (1) the time and labor required; (2) the novelty and difficulty of the questions; (3)
         the skill requisite to perform the legal service properly; (4) the preclusion of
         employment by the attorney due to acceptance of the case; (5) the customary fee;
         (6) whether the fee is fixed or contingent; (7) time limitations imposed by the
         client or the circumstances; (8) the amount involved and the results obtained; (9)
         the experience, reputation, and ability of the attorneys; (10) the “undesirability” of
         the case; (11) the nature and length of the professional relationship with the client;
         and (12) awards in similar cases.

  Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008); see also City of Riverside v.
  Rivera, 477 U.S. 561, 574 (1986) (“The amount of damages a plaintiff recovers is certainly
  relevant to the amount of attorney’s fees to be awarded . . . . It is, however, only one of many
  factors that a court should consider in calculating an award of attorney’s fees.”); Goss v. Killian
  Oaks House of Learning, 248 F. Supp. 2d 1162, 1168 (S.D. Fla. 2003) (denying award of fees
  where counsel “leveraged a small sum [of damages] as a stepping-stone to a disproportionately
  large award of attorney’s fees”). While the “lodestar method” has effectively replaced the
  “balancing approach,” the Eleventh Circuit has held that the latter’s factors “might be considered
  in terms of their influence on the lodestar amount.” Norman, 836 F.2d at 1299.



                                                   5
Case 0:19-cv-62555-RKA Document 28 Entered on FLSD Docket 06/04/2020 Page 6 of 13



  Supp. 2d 1299, 1305 (S.D. Fla. 2008), aff’d, 307 F. App’x 349 (11th Cir. 2009).

         Kozolchyk seeks $400/hr for his work in this case. See Mot. for Fees at 1. But the

  Magistrate Judge conducted an exhaustive review of the “balancing approach” factors—

  including Kozolchyk’s experience in litigating FLSA actions, Kozolchyk’s past fee awards in

  FLSA cases, Kozolchyk’s own affidavit, and the nature and complexity of this case—before

  concluding that Kozolchyk’s rate should be $375/hr. See Report at 5. This rate is in line with

  previous awards Kozolchyk has received in FLSA cases and matches precisely the most recent

  hourly rate this Court has ascribed to Kozolchyk. See Mehta, No. 19-61823-CIV at ECF No. 15.

  And, in fact, Kozolchyk does not object to the Report’s recommendation with respect to this

  lower hourly rate. See Objections at 5.

         This Court agrees that Kozolchyk’s hourly rate should be $375/hr. This was, after all, a

  garden-variety FLSA case in which, less than a month after the Complaint was filed, the

  Defendants agreed to pay the Plaintiff’s full damages. After that attempt at an early resolution

  proved fruitless, the Defendants admitted their liability in open Court and immediately moved

  for judgment in the Plaintiff’s favor. For this reason, over the life of this entire case, Kozolchyk

  has filed only two motions: the motion for his fees and the motion for his costs. The Court, in

  short, has little trouble using $375/hr as Kozolchyk’s reasonable hourly rate.

                 b.      Reasonable Hours Expended

         In determining the “hours reasonably expended” on a case, a district court should exclude

  hours that were “excessive, redundant or otherwise unnecessary.” Norman, 836 F.2d at 1301

  (citing Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). “This must necessarily mean that the

  hours excluded are those that would be unreasonable to bill to a client and therefore to one’s




                                                   6
Case 0:19-cv-62555-RKA Document 28 Entered on FLSD Docket 06/04/2020 Page 7 of 13



  adversary irrespective of the skill, reputation or experience of counsel.” Id. “When a district

  court finds the number of hours claimed is unreasonably high, the court has two choices: it may

  conduct an hour-by-hour analysis or it may reduce the requested hours with an across-the-board

  cut.” Bivins, 548 F.3d at 1350.

         The Report concluded that Kozolchyk is entitled to compensation for each of the 5.4

  hours he billed before he rejected the settlement offer. See Report at 9. The only portion of the

  Report to which the Plaintiff now objects—and, thus, the only portion this Court must review de

  novo—is its determination that Kozolchyk should receive no fees for the two hours he billed

  after he rejected the settlement offer. See Report at 8; Objections at 5.

         As a general rule, the Eleventh Circuit has “said that an attorney may recover fees for

  time spent litigating the award of [his fees].” Thompson v. Pharmacy Corp. of Am., 334 F.3d

  1242, 1245 (11th Cir. 2003); see also Villano v. City of Boynton Beach, 254 F.3d 1302, 1309

  (11th Cir. 2001) (“A prevailing party is entitled to reasonable compensation for litigating a [fee]

  award. Additionally, post-judgment advocacy may generally be included in a [fee] award.”). At

  the same time, however, “[l]awyers should not be compensated for turning the litigation about

  attorneys’ fees into a ‘second major litigation.’” Thompson, 334 F.3d at 1245 (quoting Hensley,

  461 U.S. at 437). Applying these rules, a district court “may not entirely deny [litigants] the

  recovery of statutory fees (which we have said includes fees for litigating fees).” Id. Indeed, a

  “district court abuse[s] its discretion—as a matter of law—when it deduct[s] all the time

  attributed to [an attorney’s] efforts to recover a fee.” Id.; see also Norman, 836 F.2d at 1305–06.

  The question, then, is whether the fees Kozolchyk charged for “litigating fees” were “reasonably

  incurred.”

         On November 14, 2019, after speaking over the phone with the then-unrepresented




                                                    7
Case 0:19-cv-62555-RKA Document 28 Entered on FLSD Docket 06/04/2020 Page 8 of 13



  Defendants, Kozolchyk emailed them a settlement demand. See Emails at 4–5. That settlement

  demand was silent as to attorney’s fees. See id. Just five hours later, the (rather astute)

  Defendants answered that they “can’t tell [Kozolchyk] whether this is a good deal without

  knowing what happens with attorneys’ fees . . . . Nothing about attorney fees are mentioned in

  the proposal.” Id. at 3. But, rather than attempt to resolve the question once and for all,

  Kozolchyk responded by refusing to negotiate his fees:

         Regarding attorney’s fees, after you settle Plaintiff’s claims, and the Court
         approves the settlement, I’ll confer with you in good faith to resolve Plaintiff’s
         fees and costs. If we are unable to resolve Plaintiff’s fees and costs without the
         Court’s intervention, I’ll file a motion for the Court to determine and award
         Plaintiff’s fees and costs.

  Id. The Defendants (again, rather shrewdly) countered that they “can’t in good conscious [sic]

  make any deal without know[ing] the all-in settlement amount.” Id. at 2. Parrying, Kozolchyk

  again refused to negotiate his fees, adding that the “settlement agreement can either say nothing

  about Plaintiff’s fees and costs, or state that the parties agree to confer in good faith.” Id. at 2.

  The Defendants responded as follows:

         Elliot – I know you can agree to fees now and when you submit to the courts they
         can accept or not…make an offer for all-in asap so we can get this resolved. I do
         not want to go past Monday with this still not resolved.

         I will start the process…Your Plaintiff claim - $1,898.82 plus your fees ($400 for
         filing and $600 for your time) – Total $2,898.82 would be my offer for all-in.

  Id. at 1. Refusing (again) to negotiate in good faith, Kozolchyk wrote only that “Plaintiff does

  not accept Defendants’ offer of $400 for costs and $600 for attorney’s fees.” Id.

         Kozolchyk now asks the Court to reward him for this behavior. Despite unilaterally, and

  on numerous occasions, refusing to negotiate the amount of his fee, Kozolchyk seeks

  compensation for every hour he billed over the course of this entire litigation. But the Supreme

  Court has suggested that, when fee disputes can be easily resolved, district courts should not



                                                   8
Case 0:19-cv-62555-RKA Document 28 Entered on FLSD Docket 06/04/2020 Page 9 of 13



  encourage litigants to fight it out:

          Ideally, of course, litigants will settle the amount of a fee. Where settlement is not
          possible, the fee applicant bears the burden of establishing entitlement to an
          award and documenting the appropriate hours expended and hourly rates.

  Hensley, 461 U.S. at 437 (emphasis added). And, contrary to Kozolchyk’s insinuations,

  settlement was (very) possible here. The Defendants, after all, specifically and repeatedly sought

  to resolve the “amount of [the] fee.” Id. Their entreaties failed, not for lack of trying—or because

  the parties, in good faith, reached an impasse—but because Kozolchyk refused even to negotiate,

  presumably in the hope that, after he “file[d] a motion for the Court to determine and award

  Plaintiff’s fees and costs,” Emails at 3, the Court would award him a higher fee than he could

  otherwise obtain by negotiating, see Report at 8.

          This is not the first time Kozolchyk has played this game. See id. at 7 (collecting cases).

  Quite to the contrary, in his exhaustive review of Kozolchyk’s prior cases, the Magistrate Judge

  found several in which federal judges in this District have chastised Kozolchyk for attempting to

  “run up his bill” and “refus[ing] to settle a lawsuit after receiving a defense offer to pay the entire

  amount claimed by Plaintiff.” Id. (citations omitted).

          As the Report correctly points out, rubberstamping Kozolchyk’s unreasonable fee-

  campaigns would create perverse incentives in future FLSA cases:

          The issue here is not the reasonableness of the hours expended, or even the
          reasonableness of the full amount sought. Instead, the issue is the
          unreasonableness of continued litigation when Plaintiff has been fully
          compensated and Defendants have agreed that reasonable fees and costs are owed.
          Counsel is now asking this Court to reward his unwillingness to negotiate by
          awarding him a fee that far exceeds the maximum he could ever have hoped for
          had he negotiated. To do so would discourage negotiation and encourage
          litigation . . . .

  Id. at 8. Put another way, if FLSA lawyers knew that they could reject full settlement offers, pad

  their billing sheets by “litigating fees,” and then be compensated for every hour they billed after



                                                    9
Case 0:19-cv-62555-RKA Document 28 Entered on FLSD Docket 06/04/2020 Page 10 of 13



   the offer was rejected, what incentive would they have to settle any case?

          The Court will not reward Plaintiff’s counsel for refusing to negotiate his fees in good

   faith, for wasting judicial resources, or for running up the score, as it were, on defendants who

   had done precisely what the system encourages them to do: resolve their disputes out of court.

   Lawyers in this District should “not be compensated for turning the litigation about attorneys’

   fees into a ‘second major litigation.’” Thompson, 334 F.3d at 1245 (quoting Hensley, 461 U.S. at

   437). Indeed, it is a “fundamental tenet” of the Southern District of Florida that counsel “be

   governed at all times by a spirit of cooperation, professionalism, and civility” and “work to

   eliminate disputes by reasonable agreement to the fullest extent permitted by the bounds of

   zealous representation and ethical practice.” S.D. Fla. L.R. Introductory Statement. By failing

   even to negotiate his fees, Plaintiff’s counsel has fallen woefully short of this standard.

                                                    ***

          Having found that the hours Plaintiff’s counsel incurred were excessive, the Court must

   conduct a line-by-line, de novo review of the Plaintiff’s billing sheet. Again, a “district court

   abuse[s] its discretion—as a matter of law—when it deduct[s] all the time attributed to [an

   attorney’s] efforts to recover a fee.” Thompson, 334 F.3d at 1245; see also Norman, 836 F.2d at

   1305–06.

          The settlement negotiations began with a phone call between Kozolchyk and the

   unrepresented Defendants on November 14, 2019. The Court will accept Plaintiff’s counsel’s

   representation that the call lasted 0.6 hours—and Kozolchyk will be compensated for that time.

   The Court will likewise compensate Plaintiff’s counsel for the 0.8 hours he spent negotiating

   with the Defendants on the next day, November 15, 2019.




                                                    10
Case 0:19-cv-62555-RKA Document 28 Entered on FLSD Docket 06/04/2020 Page 11 of 13



          But the Court will not award Kozolchyk any fees for settlement negotiations that took

   place after November 15, 2019. After that day, Plaintiff’s counsel did nothing but attempt to turn

   the issues regarding “attorneys’ fees into a ‘second major litigation.’” Thompson, 334 F.3d at

   1245 (quoting Hensley, 461 U.S. at 437). As of 4:00 p.m. on November 15, 2019, Plaintiff’s

   counsel had an offer to settle this case for the full amount of his client’s damages. All that

   remained was for him to engage the Defendants’ request to parley on the amount of his fees.

   Instead, he ran to the courthouse to get what he hoped would be a bigger reward. The Court will

   not encourage that kind of behavior.

          The Court, in sum, will compensate Plaintiff’s counsel for 5.4 hours of time, which

   includes every hour he billed from the start of the case through his final rejection of the

   Defendants’ settlement offer.

          II.     Costs

          The Plaintiff originally sought $672 in costs. See Motion for Costs at 6. Of these,

   however, $272 were for service of process. The Eleventh Circuit has been clear that, as a general

   rule, a Plaintiff may not recover process server fees that exceed the costs of having a U.S.

   Marshal effectuate service. See EEOC v. W&O, Inc., 213 F.3d 600, 624 (11th Cir. 2000) (finding

   that “a district court does not abuse its discretion in taxing private process server fees that do not

   exceed the statutory fees authorized in § 1921” (emphasis added)). The current rate for a U.S.

   Marshal to effectuate service is “$65 per hour (or portion thereof) for each item served.” 28

   C.F.R. § 0.114(a)(3).

          Relying on this principle, the Magistrate Judge reduced the cost of service from $272 to

   $65—reasoning that the Plaintiff has provided no evidence that service took longer than one hour

   or that a deviation from the $65/hr rate was otherwise justified. See Report at 9. The Plaintiff




                                                    11
Case 0:19-cv-62555-RKA Document 28 Entered on FLSD Docket 06/04/2020 Page 12 of 13



   does not object to this reduction, and the Court finds no clear error in the Magistrate Judge’s

   analysis. The Plaintiff shall therefore receive $465 in costs—$400 for the filing fee and $65 for

   service.

                                                 ***

          Accordingly, the Court hereby

          ORDERS AND ADJUDGES that the Report and Recommendation [ECF No. 25] is

   AFFIRMED AND ADOPTED in full and as follows:

              1. The Motion for Bill of Costs [ECF No. 9] is GRANTED IN PART and

                  DENIED IN PART. The Plaintiff shall recover $465 in costs.

              2. The Motion for Attorneys’ Fees [ECF No. 10] is GRANTED IN PART and

                  DENIED IN PART. The Plaintiff shall recover $2,025 in fees.

              3. The Plaintiff shall thus recover a total award of $2,490, for which sum let

                  execution issue.

          DONE AND ORDERED in Fort Lauderdale, Florida this 3rd day of June 2020.




                                                          _________________________________
                                                          ROY K. ALTMAN
                                                          UNITED STATES DISTRICT JUDGE
   cc:    counsel of record




                                                  12
Case 0:19-cv-62555-RKA Document 28 Entered on FLSD Docket 06/04/2020 Page 13 of 13




                                        13
